TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 26, 2015



                                      NO. 03-12-00726-CV


                                Mary Louise Serafine, Appellant

                                                 v.

                         Alexander Blunt and Ashley Blunt, Appellees




         APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
          AFFIRMED IN PART; REVERSED AND DISMISSED IN PART;
            REMANDED IN PART ON MOTION FOR REHEARING --
                    OPINION BY JUSTICE PURYEAR;
             CONCURRING OPINION BY JUSTICE PEMBERTON




This is an appeal from the interlocutory order signed by the trial court on September 4, 2012.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the trial court’s order denying appellant’s motion to dismiss regarding two claims:

(1) appellees’ tortious-interference counterclaim to the extent it is based on appellant’s filing of

this lawsuit and (2) appellees’ counterclaim for fraudulent lien. We order that the motion for

rehearing filed by appellant is denied and that the opinion, concurring opinion, and judgment

dated May 1, 2015, are withdrawn. The Court reverses the trial court’s order in part and

dismisses both appellees’ tortious-interference counterclaim to the extent that it is based on

appellant’s filing of this lawsuit and appellees’ counterclaim for fraudulent lien. However, the
Court holds that the trial court did not err by allowing appellees to proceed with their

counterclaim for tortious interference with contract to the extent that the claim is based on

appellant’s allegedly threatening conduct outside the context of this lawsuit, and we affirm the

trial court’s order in this respect. The Court remands the case to the trial court for further

proceedings consistent with the Court’s opinion, including consideration of whether attorneys’

fees should be awarded on the claims we have dismissed pursuant to appellant’s trial-court

motion. Each party shall pay the costs of appeal incurred by that party, both in this Court and the

court below.